Citation Nr: 0835514	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-34 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses from September 4, 2005, to September 7, 2005.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1961, and died in September 2005.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The record reflects that at the time of the medical 
services rendered in question, the veteran was in receipt of 
nonservice-connected pension, but service connection was not 
in effect for any disability.

2.  The record does not reflect that with respect to the 
treatment in question, the veteran was forced to seek private 
care because VA or other Federal facility treatment was or 
would have been refused.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private health care services from September 4, 2005, to 
September 7, 2005, are not met.  38 U.S.C.A. §§ 1725, 1728, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.123 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  The VCAA, with its expanded duties, is not 
applicable to cases involving unauthorized medical expenses 
claims, as the statute at issue in such cases is not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted 
non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38.  38 C.F.R. § 17.132.

In this case, the appellant was sent a letter in August 2006 
advising them of the information necessary to substantiate 
their claim as well as notifying them of all relevant 
procedure and appellate rights.  The VAMC has explained to 
the appellant the bases for denial of the claim, and afforded 
them the opportunity to present information and evidence in 
support of the claim.  There is no indication that any 
additional notice or development would aid the appellant in 
substantiating their claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2006).  Thus, any deficiency of notice or of 
the duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
circumstances of this case, additional efforts to assist or 
notify the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.

The facts of this case are not in dispute.  On September 4, 
2005, the veteran experienced severe chest pain and 
transported himself to the nearest emergency facility, 
Pushmataha Hospital in Antlers, Oklahoma.  After an 
electrocardiogram showed sinus tachycardia with anterior 
elevation, the veteran was medically evacuated by helicopter 
to St. Francis Hospital in Tulsa, Oklahoma.  St. Francis 
Hospital records, as well as those from Cardiology of Tulsa, 
indicate that the veteran required multiple procedures to 
treat his medical conditions, including a heart 
catheterization.  Unfortunately, the results from the heart 
catheterization showed congestive heart failure, and on 
September 7, 2005, the veteran died while still an inpatient 
at St. Francis Hospital.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, there is no allegation in this case 
that VA contracted with Cardiology of Tulsa for the veteran's 
medical treatment.  Moreover, a claim for payment or 
reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his/her 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123 
(2007).  In this case, the claim for payment or reimbursement 
is brought by Cardiology of Tulsa, the provider at St. 
Francis Hospital.

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, the most recent rating decision, dated 
in February 2003, as well as an internal VA record printout 
dated in January 2006, shows that the veteran does not have 
any currently service-connected disorders.  There is also no 
other evidence that the veteran was rated as permanently and 
totally disabled due to service-connected disorders, or was 
participating in a rehabilitation program at the time of his 
care in February 2005.  Although the veteran was in receipt 
of a permanent and total evaluation, it was on the basis of 
nonservice-connected disorders.  Accordingly, criterion (a) 
is not satisfied, and there is no basis to establish 
entitlement to reimbursement under 38 U.S.C.A. § 1728.  See 
also 38 C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average 
knowledge of health and medicine could 
reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).

See 38 C.F.R. § 17.1002.  

After thorough review of the record, the evidence appears to 
show that criterion (c) of 38 U.S.C.A. § 1725 is not met in 
this case.  The veteran's location at the time that he 
experienced chest pain was in, or within the vicinity of, 
Antlers, Oklahoma.  Review of a list of VA Medical Centers 
(MC) located in the surrounding areas notes that there are 
facilities in Muskogee, Oklahoma; Oklahoma City, Oklahoma; 
Fayetteville, Arkansas; Little Rock, Arkansas; and Dallas, 
Texas.  The closest VAMC appears to be located in Muskogee, 
Oklahoma, approximately 122 miles from Antlers; in 
comparison, the distance from Tulsa, Oklahoma to Antlers is 
approximately 142 miles.  Thus, it appears that both an 
appropriate VA facility for treating the veteran's severe 
medical condition, and the private facility to which he was 
transported, were approximately the same flying time via 
"medevac" helicopter.  Moreover, there is no evidence in 
the record, to specifically include the emergency services 
company's records, that any of the five facilities within 
"medevac" helicopter flying distance were ever contacted, 
or further, that any of the VAMCs declined to accept the 
veteran as a patient due to unavailability.  

Thus, as critieron (c) of 38 C.F.R. § 1725 is not met, and 
the law requires that all of the nine conditions of that 
regulation be satisfied in order for payment or reimbursement 
of unauthorized medical expenses to be made, such payment is 
not warranted in this case.  As the preponderance of the 
evidence is against the appellant's claim in this case, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of private medical expenses from 
September 4, 2005, to September 7, 2005, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


